Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Arguments and amendments filed 09/09/2020
Claims 1-12 amended,
Claims 9-12 withdrawn,
Claims 16-21 New,
Claims 1-8, 16-21 are examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-09-2020 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 6-8 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (US2012/0153011) in view Zhang et al. (US 2014/0026953). 


Schafer (3011) teaches a metal paste for sintering (para 15, 20-23) comprising at least one metal: 
(A) 75-90 weight percent of at least one metal present in the form of particles having a coating containing at least one organic compound (abstract, para 12). The metals or metal alloys comprise: Copper (Cu) and Silver (Ag) (para, 28, 30) having different forms: flakes or spherical (ball-like) shape (par 33) (read on claim 2). Organic compound comprising carboxylic acids such as free fatty acids, fatty acid salts are used as coating to prevent from agglomeration of the metals (Para 37-46, 132) (Read on claim 3).  The coating can be ionic or nonionic (Par 40-41). Schafer teaches the coated average particle diameter of 0.5-5 um (para 187).
(B)  6-20 wt. % of at least one solvent (para 68-76, 134).
(C), (D) In addition of the coated metal particles, at least one metal precursor or a metal contained in a metal powder selected from the group comprising copper, silver, gold nickel, palladium and platinum (para 58-60, 133) in the amount of  0-12 wt. %. (para 133, 135). However, molybdenum or nickel-core-silver jacket particles with silver content of 10 to 90 wt. % and mean particle size of 0.2-10 um are not discussed.
 (E)  0.1-15 % of at least one sintering agent3 selected from the group comprising (i) organic peroxides, (ii) inorganic peroxides, and (iii) inorganic acids. (Read on claim 8)
(F) Other substances such as surfactants, anti-foam (para 131). As for the amount, Schafer does not explicitly discuss however as the claimed amount is 0 to 15 wt. %, it would be obvious that any amount could be used including an option of 0%. 

It would have been obvious to use the nickel core-silver shell particles taught in Zhang in the invention of Schafer because Zhang teaches that too much glass in a composition will have high contact resistance but the core-shell particles solve this problem while also being economical because the core-shell is not fully silver [0004]. Therefore, these particles make for a paste that works better and also costs less. 
Regarding claims 6 and 7, Schafer teaches the composition of claim 1 wherein the particles can be provided in the form of flake or a spherical shape (para 33) therefore it is within the skill of the artisan to choose either flakes or spherical shape for the silver-coated nickel particles and a spherical shape is shape factor 1.  
Regarding claim 8, the claims discussed below contain the limitations of this claim. Each limitation is addressed. 
Regarding claim 16, Schafer teaches an overlapping amount of these particles (0012). 
Regarding claim 17, Schafer teaches a metal precursor that overlaps the claimed amount (0011). 
Regarding claim 18, Schafer teaches a sintering aid of 0.1 to 15% weight of sintering aid (abstract). 
Regarding claims 19-21, Zhang teaches in [0019] that the cellulose derivative ethylcellulose is used in the metal paste. Zhang teaches that it is known in the art how to adjust the amount of these types of further ingredients that applicant has listed because their use and benefit would have been commonly known to one of ordinary skill in the art at the time of the invention. Therefore, one of ordinary skill in the art would merely require routine experimentation to arrive at using the claimed amount of up to 15% by weight. 
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art Zhang teaches 50-95% weight silver in the silver shell-nickel core particles. 15-30% or 25% by weight would not be an obvious variation of this amount. 


Response to Arguments
Applicant’s arguments have been considered. Applicant’s argument that the previous cited prior art Naito did not teach a nickel core-silver jacket particle has overcome the rejection. A new rejection is presented using a different piece of prior art in the rejection. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “sintering” as part of “metal sintering paste” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
                                                                                                                                                                                                 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MELISSA S SWAIN/Primary Examiner, Art Unit 1732